Title: To George Washington from Robert McMickan & Company, 7 December 1770
From: Robert McMickan & Company
To: Washington, George



Sir
Kingston Jamai⟨ca⟩ 7th Decr 177⟨0⟩

We have receivd ⅌ the Swift Captn sanford sixty nine Barrels Herrings shipt on your Account by Messrs Robt Adam & Co. of Alexandria, which we shall make sale of to the best advantage in our power. We have Shipt you the different Articles contain’d in your Memo. to Captn sanford amotg ⟨as⟩ ⅌ Invo. inclosed to £50.10.1 which we think may be nigh the Nt proceeds of your

Herrings when Sold. We shall be glad to render you any agreeable Service Now in our power being with respect sir Your mo. Hbl. Servt

Robt McMickan & ⟨Co.⟩


⟨Mutilated⟩ The purchase⟨d⟩ Rum we ⟨p⟩ray will prove very good prov⟨ided⟩ you ⟨can illegible.⟩

